Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending in this application and are considered in this Office action. 
Claim Objections
Claims 2, 9, and 15 are objected to due to a minor informality: “a balancer perforated hole” should be changed, e.g. to “a balancer opening”, as the common meaning of the term “perforated” is having one of more holes. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “to thereby reduce the inner space of the balancer”. It is not clear relative to what the inner space is to be reduced. Correction and/or clarification is required. This rejection affects claims dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggs ( GB 2029864 A, cited in IDS), hereinafter Maggs.
Regarding claim 1, Maggs discloses a balancer (15, Fig. 1, 30, Fig. 13) disposed at a drum (3) of a laundry treatment apparatus (Fig. 1), the drum having a drum entrance defined at a top side of the drum (Fig. 1), the balancer defining an inner space for accommodating liquid (24, p. 4 line 24), and comprising a recess defined at a top side of the balancer (e.g. Fig. 13). The drum disclosed by Maggs is capable to accommodate laundry, the drum entrance is capable to receive the laundry therethrough, the balancer is capable to compensate unbalancing of the drum, and the recess is capable to reduce the inner space of the balancer.
Regarding claim 2, Maggs discloses a balancer housing (30) coupled to the top side of the drum (Fig. 1), and having a ring shape (Fig. 9) defining a balancer perforated hole in communication with the drum entrance (Fig. 1) and an inner space providing a circulation flow path (Fig. 13). The recess disclosed by Maggs in Fig. 13 is interpreted as having a concave shape recessed from an outside of the balancer housing toward an inside of the circulation flow path. The balancer perforated hole is capable to introduce the laundry therethrough to the drum entrance, the circulation flow path defines a moving route of the liquid within the balancer housing, and the recess is capable to be vertically above a level of the liquid moving along the circulation flow path by a centrifugal force (recess is defined at the top side of the balancer).
Regarding claim 3, Maggs discloses that the hollow ring shaped vessel (30) of the balancer housing has an outer surface (35) located at an outermost side of the balancer housing and defining the recess (36); an inner surface (34) located at an innermost side of the balancer housing and surrounding the balancer opening; and a bottom surface (33) that connects the outer surface to the inner surface, and that these are surfaces of an integral part (p. 4 lines 104-108). 
Regarding claim 4, Maggs discloses that the outer surface (35) of the balancer housing comprises a drum connecting part (Fig. 12) configured to be connected to the drum (via 42) and extending in a height direction of the drum (vertical portion adjacent the drum wall 43); and a projected part extending from the drum connecting part in the height direction of the drum, defining the outermost side of the balancer housing (vertical portion extending above the drum wall) and connected to the recess (36, Fig. 12). In the arrangement of Maggs, the projected part, the drum connecting part, and the recess are parts of the integral part (30). 
Regarding claim 8, the recess disclosed by Maggs (e.g. Fig. 13) is interpreted as comprising a first recess extension part that extends from the outer surface of the balancer housing toward the inner surface of the balancer housing; and a second recess extension part that extends from the first recess extension part in a height direction of the drum, in the broadest reasonable interpretation.
Claim(s) 1-2, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp ( US 2011/0247373 A1, cited in IDS), hereinafter Sharp.
Regarding claims 1, 2, and 15, Sharp discloses an apparatus for treating laundry (Fig. 3) comprising a cabinet (16); a tub (34) disposed in the cabinet and configured to  receive water; a drum (30) comprising a drum body rotatably disposed in the tub and configured to accommodate the laundry, the drum defining a drum entrance configured to receive the laundry therethrough (Fig. 3); and a balancer (80) disposed at a top side of the drum body (Fig. 3), and configured to reduce vibration generated from rotation of the drum (para 28). Sharp discloses that the balancer comprises a balancer housing (e.g. Fig. 4) coupled to the top side of the drum body (Fig. 3, para 28) and having a ring shape (corresponds to the shape of the upper edge of the drum) filled with liquid (para 29), and thus it defines a balancer perforated hole in communication with the drum entrance and configured to introduce the laundry therethrough to the drum entrance, a circulation flow path (inner space) configured to define a moving route of the liquid within the balancer housing, and a recess defined at a top side of the balancer having a concave shape recessed from a top portion of an outer side of the balancer housing toward the circulation flow path (e.g. Fig. 4). In the laundry treatment apparatus of Sharp, the recess is capable to reduce the inner space of the balancer (claim 1) and since the recess is defined at an upper surface of the balancer housing, it is at a position vertically above a level of the liquid moving along the circulation flow path by a centrifugal force (claim 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0194852 A1), hereinafter Lee in view of Higuchi (JP 2003-079993 A, Machine English translation is attached to this Office action), hereinafter Higuchi in further view of Sharp (US 2011/0247373 A1), hereinafter Sharp.
Regarding claim 9, Lee discloses an apparatus for treating laundry (Fig. 1, para 46) comprising a drawer cabinet (100); a drawer body (110) configured to be inserted into and withdrawn from the drawer cabinet; a tub (170) disposed in the drawer body and configured to receive water; a drum (210) comprising a drum body rotatably disposed in the tub and configured to accommodate the laundry (Fig. 1), the drum defining a drum entrance configured to receive the laundry therethrough (Fig. 7); and a balancer (216) connected to a top side of the drum body and comprising a balancer housing coupled to the top side of the drum body (Fig. 9). The balancer (216) disclosed by Lee has a ring shape corresponding to the outer periphery of the drum (Fig. 9) and defines an inner space (Fig. 9), and thus, it defines a balancer perforated hole in communication with the drum entrance to introduce the laundry through the balancer perforated hole to the drum entrance, and a circulation flow path (inside the ring, Fig. 9). Lee does not disclose that the balancer housing comprises a recess that has a concave shape recessed from a top portion of an outer side of the balancer housing toward the circulation flow path. 
Higuchi teaches a laundry treatment apparatus (Fig. 1) comprising a balancer (6) having various shapes (Figs. 2-6), including a shape having a recess that has a concave shape recessed from a top portion of an outer side of the balancer housing toward the circulation flow path (e.g. Figs. 3-6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the balancer in the laundry treatment apparatus of Lee with the recess taught by Higuchi in order to provide an inner portion extension above the drum surface. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to reduce gap between the drum wall and the tub wall, and have a reasonable expectation of success because such arrangements are known in the art. 
Lee modified with Higuchi does not explicitly disclose that the balancer accommodates liquid. Sharp teaches that the balance ring may be partially filled with a fluid, such as water, salt water, oil or other viscous fluid (para 29). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the laundry treatment apparatus of Lee and Higuchi with utilizing liquid in the balance ring, as taught by Sharp, in order to reduce vibrations. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to reduce vibrations more efficiently, and have a reasonable expectation of success because balancers filled with liquid are known in the art. The circulation flow path of the balancer of Higuchi in the laundry treatment apparatus of Lee filled with liquid as taught by Sharp, is capable to define a moving route of the liquid within the balancer housing. 
Regarding claim 10, the balancer housing disclosed by Lee (e.g. Fig. 9) and the balancer housing taught by Higuchi (e.g. Fig. 3) have an outer surface located at an outermost side of the balancer housing; an inner surface located at an innermost side of the balancer housing and surrounds the balancer perforated hole; and a bottom surface that connects the outer surface of the balancer housing to the inner surface of the balancer housing. The outer surface, the inner surface, and the bottom surface of the balancer housing disclosed by Lee and Higuchi appear to be surfaces of an integral part corresponding to the balancer housing, and while the integral characteristic is shown schematically, it is at least suggested by the drawings, and thus, a person of ordinary skill viewing the drawing would also find integral characteristics obvious.
Regarding claim 11, Lee discloses that the outer surface of the balancer housing comprises a drum connecting part connected to the drum and extending in a height direction of the drum (lip extending downward, Fig. 9); and a projected part that extends from the drum connecting part in the height direction of the drum (Fig. 9). Higuchi teaches that the outer surface of the balancer housing (Fig. 3) comprises a drum connecting part connected to the drum and extending in a height direction of the drum (adjacent drum, Fig. 3); and a projected part that extends from the drum connecting part (upwards) in the height direction of the drum (Fig. 3); and that the projected part defines the outermost side of the balancer housing and is connected to the recess. In the balancer housing taught by Higuchi, the recess, the projected part, and the drum connecting part appear to be parts of the integral part, and while the integral characteristic is shown schematically, it is at least suggested by the drawings, and thus, a person of ordinary skill viewing the drawing would also find integral characteristics obvious.
Regarding claim 12, Lee discloses that the balancer (216) comprises a vertical partition disposed between the outer surface of the balancer housing and the inner surface of the balancer housing, dividing the circulation flow path into a first chamber located closer to the outer surface of the balancer housing than to the inner surface of the balancer housing and a second chamber located closer to the inner surface of the balancer housing than to the outer surface of the balancer housing (Fig. 9). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the placement of the partition forming the first and second chambers, such that the recess is recessed into the first chamber, with no change in respective function, to yield the same and predictable result of forming two chambers. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to control the radial distribution of balancing forces.
Regarding claim 13, in the balancer of Lee having two chambers in a ring shape, the circulation flow path comprises a first circulation flow path that has a first ring shape and is defined within the first chamber; and a second circulation flow path that has a second ring shape and is defined within the second chamber, and the first circulation flow path and the second circulation flow path are separated by the partition, and as a result, are capable to independently guide the liquid based on rotation of the drum.
Regarding claim 14, the recess in the balancer taught by Higuchi (e.g. Fig. 3) is interpreted as having a first recess extension part that extends from the outer surface of the balancer housing toward the inner surface of the balancer housing; and a second recess extension part that extends from the first recess extension part in a height direction of the drum, in the broadest reasonable interpretation.
Claim(s) 3-4, 8, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 2011/0247373 A1), hereinafter Sharp.
The reliance of Sharp is set forth supra.
Regarding claims 3 and 16, the balancer housing disclosed by Sharp (e.g. Fig. 4) has an outer surface located at an outermost side of the balancer housing and defines the recess; an inner surface located at an innermost side of the balancer housing and surrounds the balancer perforated hole; and a bottom surface that connects the outer surface of the balancer housing to the inner surface of the balancer housing (Fig. 4). The balancer housing disclosed by Sharp appears to be an integral part, and while the integral characteristic is shown schematically, it is at least suggested by the drawings, and thus, a person of ordinary skill viewing the drawing would also find integral characteristics obvious.
Regarding claims 4 and 17, Sharp discloses that the outer surface of the balancer housing comprises a drum connecting part configured to be connected to the drum (via 82, para 28) and extends in a height direction of the drum (has a vertical dimension); and a projected part that extends from the drum connecting part in the height direction of the drum (upward from the drum wall), the projected part defining the outermost side of the balancer housing and being connected to the recess (e.g. Fig. 4). In the arrangement disclosed by Sharp, the recess, the projected part, and the drum connecting part appear to be parts of an integral part, and while the integral characteristic is shown schematically, it is at least suggested by the drawings, and thus, a person of ordinary skill viewing the drawing would also find integral characteristics obvious.
Regarding claims 8 and 20, the recess disclosed by Sharp is interpreted as comprising a first recess extension part that extends from the outer surface of the balancer housing toward the inner surface of the balancer housing; and a second recess extension part that extends from the first recess extension part in a height direction of the drum (e.g. Fig. 4).
Claim(s) 5-7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 2011/0247373 A1), hereinafter Sharp in view of Kim et al. (US 2018/0119327 A1, cited in IDS), hereinafter Kim.
The reliance of Sharp is set forth supra.
Regarding claims 5 and 18, Sharp discloses a horizontal partition (88) disposed between the upper and lower portions of the balancer housing, and dividing the circulation flow path into first and second chambers (e.g. Fig. 4, para 29). Sharp does not disclose that the partition is a vertical partition disposed between the outer surface of the balancer housing and the inner surface of the balancer housing, such that the first chamber is located closer to the outer surface of the balancer housing than to the inner surface of the balancer housing and the second chamber located closer to the inner surface of the balancer housing than to the outer surface of the balancer housing.
Kim teaches an apparatus for treating laundry (Fig. 6) comprising a cabinet (10); a tub (20) disposed in the cabinet; a drum (30) rotatably disposed in the tub; and a balancer (37) disposed at a top side of the drum (Fig. 6), that the balancer comprises a balancer housing coupled to the top side of the drum body (Fig. 6) and having a ring shape (Fig. 7) defining a balancer perforated hole in communication with the drum entrance, a circulation flow path (inner space), and a recess defined at a top side of the balancer having a concave shape recessed from a top portion of a side of the balancer housing toward the circulation flow path (e.g. Fig. 6), and partition (e.g. Figs. 1, and 6), and that the partition may be a horizontal partition disposed between the upper and lower portions of the balancer housing and dividing the circulation flow path into first and second chambers such that the first chamber is located above the second chamber (Fig. 1), or a vertical partition disposed between the outer and inner surfaces of the balancer of the balancer housing and dividing the circulation flow path into first and second chambers such that the first chamber is located closer to the outer surface of the balancer housing than to the inner surface of the balancer housing and the second chamber located closer to the inner surface of the balancer housing than to the outer surface of the balancer housing (Fig. 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the vertical partition taught by Kim for the horizontal partition disclosed by Sharp for the predictable result of forming two independent balancing chambers, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143.  The motivation for doing so would be to provide different radial balancing forces.
Regarding claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the placement of the vertical partition of Kim, such that the recess of Sharp is recessed into the first chamber, with no change in respective function, to yield the same and predictable result of forming two chambers. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to control the radial distribution of balancing forces.
Regarding claims 7 and 19, the arrangement of Sharp modified with Kim, the circulation flow path comprises a first circulation flow path that has a first ring shape and is defined within the first chamber, and a second circulation flow path that has a second ring shape and is defined within the second chamber, and the first circulation flow path and the second circulation flow path are capable to independently guide the liquid based on rotation of the drum, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711